DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nawashiro et al. (2007/0284597) in view of Chang et al. (2012/0061692) and Sone et al. (6,404,042).

Regarding claim 1, Nawashiro et al. disclose: a substrate (100) that is plate-like (Fig. 1, [0044]-[0046]); and a base (16a) that protrudes from a front surface of the substrate, and that has a mounting surface (16c) on which a light emitting element (18) is mounted (Fig. 1, [0044]-[0046]).
Nawashiro et al. do not disclose: a power supply terminal that is provided on the front surface of the substrate, and the power supply terminal is arranged in a direction that is opposite to a direction where an emitting surface of the light emitting element is oriented.
Chang et al. disclose: a power supply terminal (203 or 204) that is provided on the front surface of the substrate, and the power supply terminal is arranged opposite to the light emitting element (Fig. 1, [0020]-[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nawashiro by forming a power supply terminal on the front surface of the substrate opposite to the light emitting element in order to more easily form wire bonds to the power supply terminal. 
Nawashiro as modified do not disclose: the power supply terminal is arranged in a direction that is opposite to a direction where an emitting surface of the light emitting element is oriented.
Sone et al. disclose: edge emitting laser (1) emitting a coherent beam in one direction (Fig. 2, col 6, lines 48-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nawashiro as modified by replacing the light emitting element (18) with the laser of Sone in order to emit a coherent beam horizontally so that the beam is coupled into an optical fiber. The device as modified disclose: the power supply terminal is arranged in a direction that is opposite to a direction where an emitting surface of the light emitting element is oriented (light emitting surface is on the left and light is emitted to the left in Fig. 1 of Chang, power supply terminal is located to the right).


Regarding claim 2, Nawashiro as modified disclose: wherein a first element terminal (bump 17a or 17b) is provided at a position that is adjacent to the base on the front surface of the substrate (element terminal 17a or 17b provided at a position adjacent to base 16a of Nawashiro and on the front surface of the substrate 100) (Nawashiro, Fig. 1, [0044]-[0046], [0049]).

Regarding claim 3, Nawashiro as modified disclose: wherein the first element terminal (bump 17a or 17b) is positioned in a transverse direction (direction into and out of page in Fig.1 of Nawashiro) with respect to a direction (horizontal direction) where the emitting surface of the light emitting element and the power supply terminal are aligned (Nawashiro, Fig. 1, [0044]-[0046], [0049]).

Regarding claim 4, Nawashiro as modified disclose: further comprising a wiring conductor (conductive pattern 11A or 11B) inside the substrate, wherein the wiring conductor extends to a side of the power supply terminal where one end thereof is positioned at a side of the power supply terminal with respect to the emitting surface of the light emitting element and the other end thereof is electrically connected to the power supply terminal (wiring conductors are connected to the power supply terminal of the device as modified) (Nawashiro, Fig. 1, [0044]-[0046], [0049]).

Regarding claim 5, Nawashiro as modified disclose: further comprising: a second element terminal (the other of bump 17a or 17b) that is provided on the mounting surface (16c) of the base (16a) (Nawashiro, Fig. 1, [0044]-[0046]); a side conductor (conductive pattern 15A and 15B that is formed on the sides of base 16a) that is provided on a side surface of the base and that extends in a thickness direction of the base (Nawashiro, Fig. 1, [0044]-[0046]); and a substrate-side via conductor (conductive pattern 11A, 11B including vias 12A and 12B) that is provided inside the substrate and that extends in a thickness direction of the substrate, wherein the second element terminal, the side conductor, and the substrate-side via conductor are connected (Nawashiro, Fig. 1, [0044]-[0046], [0049]).

Regarding claim 6, Nawashiro as modified disclose: further comprising: a second element terminal (the other of bump 17a or 17b) that is provided on the mounting surface (16c) of the base (16a) (Nawashiro, Fig. 1, [0044]-[0046]); a base-side via conductor (conductive pattern 15A and 15B that is formed on the sides of base 16a) that is provided inside the base and that extends in a thickness direction of the base (Nawashiro, Fig. 1, [0044]-[0046]); and a substrate-side via conductor (conductive pattern 11A, 11B including vias 12A and 12B) that is provided inside the substrate and that extends in a thickness direction of the substrate, wherein the second element terminal, the base-side via conductor, and the substrate-side via conductor are connected (Nawashiro, Fig. 1, [0044]-[0046], [0049]).

Regarding claim 7, Nawashiro as modified disclose: wherein the wiring conductor (conductive pattern 11A or 11B) is arranged at a position that is closer to a back surface of the substrate than the front surface of the substrate (portions of conductive pattern 11A or 11B in via holes 12A or 12B is formed closer to the back surface of the substrate than the front surface) (Nawashiro, Fig. 1, [0044]-[0046], [0049]).

Regarding claim 8, Nawashiro as modified disclose: wherein the power supply terminal (terminals 203, 204 is formed lower than front surface of substrate) is provided at a position that is lower than the front surface of the substrate (Chang, Fig. 1, [0020]-[0022]).

Regarding claim 10, Nawashiro as modified disclose: wherein a height of the first element terminal (17B) with respect to the mounting surface (16C) is greater than a height of the second element terminal (17A) with respect to the mounting surface (element terminal 17B greater in height than element terminal 17A) (Nawashiro, Fig. 1, [0044]-[0046], [0049]).

Regarding claim 13, Nawashiro as modified disclose: the light emitting element mounting package according to claim 1; and a light emitting element (light emitting elements 24 or 25) that is mounted on the mounting surface of the light emitting element mounting package (Nawashiro, Fig. 3B, [0060]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nawashiro et al. (2007/0284597) in view of Chang et al. (2012/0061692) and Sone et al. (6,404,042) and Yamauchi (2004/0202212).

Regarding claim 9, Nawashiro as modified do not disclose: further comprising a sealing metal film that is provided on the front surface of the substrate to surround the base, wherein an inner region of the sealing metal film except for a portion of the base is recessed with respect to the front surface of the substrate.
Yamauchi disclose: a sealing metal film (16a) that is provided on the front surface of the substrate to surround a semiconductor device (Figs. 2 and 4, [0040]-[0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nawashiro as modified by providing a covering member and a sealing metal film that surrounds the covering member and base in order to seal and protect the light emitting device. The device as modified discloses: wherein an inner region of the sealing metal film except for a portion of the base is recessed with respect to the front surface of the substrate (sealing film is recessed with respect to the front surface of the substrate in Fig. 4 of Yamauchi).

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nawashiro et al. (2007/0284597) in view of Chang et al. (2012/0061692) and Sone et al. (6,404,042) and Raring et al. (2017/0051884).

Regarding claim 11, Nawashiro as modified disclose: a plurality of the light emitting element mounting packages according to claim 1 (Nawashiro, Fig. 4, [0070]).
Nawashiro et al. do not disclose: light emitting element mounting packages that are connected.
Raring et al. disclose: sintered Ag pastes or films can be used for the attach process at the interface ([0358]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nawashiro as modified by connecting the plurality of light emitting element mounting packages together using sintering in order to reduce the number of components in the device.

Regarding claim 12, Nawashiro as modified disclose: wherein the plurality of light emitting element mounting packages are integrated with sintering (see the rejection of claim 11).

Regarding claim 14, Nawashiro as modified disclose: the light emitting element mounting packages that are included in the array package according to claim 11; and light emitting elements that are mounted on the mounting surfaces of the light emitting element mounting packages (Nawashiro, Fig. 3B, [0060]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mori et al. (2001/0013756).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828